Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 25, 2016

                                      No. 04-16-00211-CV

                                      OWENS CORNING,
                                         Appellant

                                                 v.

    Glenn HEGAR, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                       Attorney General of the State of Texas,
                                      Appellees

                      From the 200th District Court, Travis County, Texas
                             Trial Court No. D-1-GN-15-001998
                       The Honorable Gisela D. Triana, Judge Presiding


                                         ORDER
       After this court granted appellees’ first motion to extend time to file appellees’ brief, the
brief was due August 24, 2016. Appellees have now filed an unopposed motion asking for an
additional seven days in which to file their brief. After review, we GRANT appellees’ motion
and ORDER appellees to file their brief in this court on or before August 31, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court